              Case 2:18-cr-00205-MCE Document 93 Filed 09/10/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00205-MCE

11                                Plaintiff,              ORDER SEALING DOCUMENTS AS SET
                                                          FORTH IN GOVERNMENT’S NOTICE
12                          v.

13   ROZARRI YOUNG,

14                                Defendant.

15

16

17

18

19          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

20 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 1 to Government’s

21 Surreply in Support of its Opposition to Defendant’s Motion for Compassionate Release pertaining to

22 defendant Rozarri Young, and the Government’s Request to Seal shall be SEALED until further order

23 of this Court.

24          It is further ordered that electronic access to the sealed documents shall be limited to the United

25 States and counsel for the defendant.

26          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
27 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

28 the Government’s Request, sealing the Governments’s Request and Exhibit 1 serves a compelling


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
              Case 2:18-cr-00205-MCE Document 93 Filed 09/10/21 Page 2 of 2

 1 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

 2 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 3 that there are no additional alternatives to sealing the Government’s Request and Exhibit 1 that would

 4 adequately protect the compelling interests identified by the government.

 5          IT IS SO ORDERED.

 6

 7 Dated: September 10, 2021

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            2
30    GOVERNMENT’S NOTICE
